DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “preparing a plane blank for forming a pot body.” The limitation is indefinite as ambiguous, because it is not clear whether the limitation means making a plane blank for forming a pot body or transforming a plane blank for forming a pot body, possibly into something else. Examiner considers the limitation to include either above interpretation.
Claim 1, recites the limitation "the blank" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, in step S3, the phrase "screen–printing a layer of ink with preset patterns on a bottom surface of the blank.” The limitation is indefinite as ambiguous, because it is not clear whether the “bottom surface” means an inside 
Regarding claim 1, in step S6, the phrase "polishing with abrasive paper at positions where the convex patterns occur and where no pattern occurs”, renders the claim indefinite because it is not clear whether the convex patterns are formed by etching on the surface of the plane blank and “where no patterns occurs” on the bottom surface of the plane blank?
Claim 1, in step 6, line 2, recites the limitation "the convex patterns".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 depends directly form claim 1 and therefore, also include the limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-103142132 A (CN’132, herein after, provided with the IDS dated 3/24/2020) in view of Park (US 2008/0083747).
CN’132 discloses a process manufacturing pot body with concave-convex texture formed by etching to form predetermined patterns on a plane blank surface (see summary of the invention at page 1); stretch-forming the blank in to a pan body; spraying a non-stick coating to the preset region of the inner surface (resemble as the claimed bottom surface); and grinding or polishing to remove the non-stick coating form the convex portion and retaining the non-stick coating in the convex regions, wherein the chemical etching comprises pre-treatment : washing and drying the plate or the blank; pattern-printing an ink pattern by screen printing in the preset regions of the surface of the plate; drying or curing the ink pattern; protecting a protective layer on a non-patterned portions of the plate and etching the plate according to the shape of the ink pattern to form corresponding concave-concave lines; removing or washing off the ink and the protective layer form the surface ([0005]-[0028]).
CN’132 may not explicitly disclose above that non-stick coating will not occurs on the portions, wherein no pattern occurs.
However, it would have been obvious that the portions not covered by the ink patterns are not coated with the non-stick pan coating material because the non-patterned portions are protected by a protective layer/ink, which portions are not etched as suggested by CN’132.
Additionally, Park discloses a process of forming a cooking vessel including the steps of screen printing ink on a surface or a bottom surface of a plane blank to form ink not covered with ink (see the fourth step (104) in Figure 3); etching the blank to form concave-convex portions on the surface; removing the ink patterns; cleaning; After the engraving parts 70 and the embossing parts 60 are formed on the stainless plate 20, the stainless plate 20 is transferred to and pressed in the press mold.  Then, the vessel body 10 is formed having the housing part 12 therein, being opened at its top, and having the bottom 14 and the sidewall 16 [0024]-[0035], Figure 3).
Park also discloses that a plurality of embossing parts and engraving parts on its bottom in a concavo-convex shape, thereby preventing a food from sticking during cooking [0008].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ park’s teaching of efficiently forming the concave-convex portions on the plane blank into CN’132’s teaching for efficiently forming  the concave-convex portions at the bottom surface of the substrate as taught by Park.	
With regards to claim 2, the shape of the patterns would have been obvious to skill in the art to change the shape to a desired shape, like polygonal, In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3,24 (USSC 1878).
With regards to claims 3-5, in the absence of showing any criticality of the claimed range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize such for predictable results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 


Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-7 of copending Application No. 16/963,786 in view of Tannenbaum (US 2003/0021988).  The difference between the instant invention and the co-pending application No. 16/963,786 (US’78herein after) is that backing the blank body at high temperature to enable the ink to automatically peel off at the high temperature.
However,  Tannenbaum discloses that after forming non-stick coating on a substrate, the structure is baked at as high temperature [0062] and such would easily result the automatic peel off the reminant ink pattern on the substrate as suggested by Tannenbaum.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Mao et al (US 2017/0190927) disclose an ink compositions suitable for providing patterns such as labels, markings, or decorative patterns on nonstick surfaces of fluoropolymer coatings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713